Case 2:12-cr-20443-MAG-MAR ECF No. 291, PageID.1512 Filed 01/21/21 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

               Plaintiff,                                   Case No. 12-20443
                                                            Hon. Mark A. Goldsmith
 vs.

 KIM LEO POWERS, SR.,

             Defendant.
 _______________________________/

                         OPINION & ORDER
   DENYING DEFENDANT KIM LEO POWERS’S MOTION FOR COMPASSIONATE
                         RELEASE (Dkt. 284)

        Defendant Kim Leo Powers, Sr. pleaded guilty to felon in possession of a firearm, in

 violation of 18 U.S.C. §§ 922(g)(1) and 924(e). See Judgment (Dkt. 155). Judge Gerald Rosen

 sentenced Powers to 216 months’ imprisonment on January 30, 2014. Id. Powers, age 61, began

 serving his custodial sentence at FPC Duluth on February 27, 2014. His projected release date is

 September 12, 2027.

        On April 22, 2020, Powers filed his first motion for compassionate release (Dkt. 264).

 Because Powers failed to exhaust his administrative remedies, the Court denied this motion

 without prejudice (Dkt. 270).    On July 27, 2020, Powers, having satisfied the exhaustion

 requirement, filed a renewed motion for compassionate release, arguing that his age, body mass

 index (“BMI”), and prediabetes render him higher risk for contracting COVID-19 (Dkt. 277). The

 Court denied this motion after a complete review of the motion on the merits (Dkt. 280). On

 November 7, 2020, Powers filed the instant motion for compassionate release, in which Powers
Case 2:12-cr-20443-MAG-MAR ECF No. 291, PageID.1513 Filed 01/21/21 Page 2 of 6




 alleges for the first time that he has hypertension and fecal occult blood. For the reasons that

 follow, the Court denies Powers’s motion.

                                   I.      LEGAL STANDARD

        The First Step Act modified the statute concerning the compassionate release of federal

 prisoners, 18 U.S.C. § 3582, such that district courts may entertain motions filed by incarcerated

 defendants seeking to reduce their sentences. United States v. Ruffin, 978 F.3d 1000, 1003-1004

 (6th Cir. 2020). Before granting a compassionate-release motion, a district court must engage in

 a three-step inquiry: (i) the court must “find” that “extraordinary and compelling reasons warrant

 [a sentence] reduction,” (ii) it must ensure “that such a reduction is consistent with applicable

 policy statements issued by the Sentencing Commission,” and (iii) it must “consider[] all relevant

 sentencing factors listed in 18 U.S.C. § 3553(a).” United States v. Jones, 980 F.3d 1098, 1101

 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)). If all of those requirements are met, the district

 court “may reduce the term of imprisonment,” but need not do so. 18 U.S.C. § 3582(c)(1)(A).

        Regarding the first step of the inquiry, the Sixth Circuit recently held that, with respect to

 motions for compassionate release filed by imprisoned individuals, “extraordinary and

 compelling” reasons are not limited to those set forth in U.S.S.G. § 1B1.13. Jones, 980 F.3d at

 1109. It further held that “[u]ntil the Sentencing Commission updates § 1B1.13 to reflect the First

 Step Act, district courts have full discretion in the interim to determine whether an ‘extraordinary

 and compelling’ reason justifies compassionate release when an imprisoned person files a

 § 3582(c)(1)(A) motion.” Id.

        Although courts are not required to consider § 1B1.13 in ruling on compassionate release

 motions brought directly by inmates, United States v. Elias, —F.3d—, No. 20-3654, 2021 WL

 50169, at *2 (6th Cir. Jan. 6, 2021), § 1B1.13 still provides a useful working definition of



                                                   2
Case 2:12-cr-20443-MAG-MAR ECF No. 291, PageID.1514 Filed 01/21/21 Page 3 of 6




 “extraordinary and compelling reasons,” and thus may be consulted to “guide discretion without

 being conclusive,” United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020) (citing Gall v.

 United States, 552 U.S. 38, 49-50 (2007); Kimbrough v. United States, 552 U.S. 85 (2007)).

        In the commentary to § 1B1.13, the Sentencing Commission has enumerated several

 extraordinary and compelling reasons justifying a reduction of sentence, including the “Medical

 Condition of the Defendant,” “Age of the Defendant,” and “Family Circumstances.” U.S.S.G.

 1B1.13 cmt. n.1(A)-(C). Some examples of compelling reasons are medical conditions “with an

 end of life trajectory,” a defendant’s serious physical deterioration related to the aging process,

 and death or incapacitation of a caregiver of a defendant’s minor child or children. Id. The

 Guidelines also contemplate “Other Reasons” where the defendant has “extraordinary and

 compelling reasons other than, or in combination with,” the other enumerated reasons. U.S.S.G.

 1B1.13 cmt. n.1(D). “Beyond the extraordinary-and-compelling-reasons requirement, this policy

 statement also requires a district court to find that ‘the defendant is not a danger to the safety of

 any other person or to the community, as provided in 18 U.S.C. § 3142(g).’” Ruffin, 2020 WL

 6268582, at *4 (quoting U.S.S.G. 1B1.13(2)-(3)).

                                         II.    ANALYSIS

        Powers argues that his age as well as his underlying health conditions—which include his

 BMI, prediabetes condition, hypertension, and fecal occult blood—render him particularly

 vulnerable to contracting COVID-19.

         With respect to motions for compassionate release premised on a defendant’s fear of

 contracting COVID-19, the Sixth Circuit has held that “generalized fears of contracting COVID-

 19, without more, do not constitute a compelling reason” to grant compassionate release. United

 States v. Ramadan, No. 20-1450, 2020 WL 5758015, at *2 (6th Cir. Sept. 22, 2020). Rather, a



                                                  3
Case 2:12-cr-20443-MAG-MAR ECF No. 291, PageID.1515 Filed 01/21/21 Page 4 of 6




 defendant must point to specific conditions that create a higher risk that the defendant will contract

 the virus.    To determine whether a defendant’s specific conditions render him particularly

 vulnerable to contracting COVID-19, courts generally consult the guidance on high-risk factors

 published by the Centers for Disease Prevention and Control (“CDC”).1

          According to the CDC, “older adults” face a greater risk of severe illness from the virus.2

 “Older adults” are defined as adults aged 65 and older. Powers, age 61, does not meet this criterion.

 Further, none of Powers’s specific health conditions are identified as high-risk factors by the

 CDC.3 Although severe obesity, which is defined as a BMI over 40, is listed as a high-risk factor,

 Powers’s medical records reflect that his BMI is roughly 37. Likewise, although the CDC has

 identified type 2 diabetes as a high-risk factor, Powers only represents that he has prediabetes.

 Next, the CDC has not identified hypertension as factor that definitively increases an individual’s

 risk of contracting the virus; rather, the CDC lists this condition as a factor that “may” increase an

 individual’s risk. In any event, Powers’s medical records do not actually reflect a hypertension

 diagnosis. To the contrary, his medical records provide that, as recently as December 2019,

 Powers had no history of hypertension. BOP Medical Records (Dkt. 289-2). Finally, the CDC

 has not identified a positive fecal occult blood test as a high-risk factor. In any event, Powers’s

 medical records indicate that his most recent fecal occult blood test, administered in June 2019,

 was negative. Id. For these reasons, Powers has not shown “extraordinary and compelling”

 circumstances warranting compassionate release.




 1
     People at Increased Risk for Severe Illness (CDC): https://perma.cc/F55H-7DHA.
 2
     Older Adults (CDC): https://perma.cc/KRK7-FF4Y.
 3
     People with Certain Medical Conditions (CDC): https://perma.cc/U554-5TAN.
                                                   4
Case 2:12-cr-20443-MAG-MAR ECF No. 291, PageID.1516 Filed 01/21/21 Page 5 of 6




        Moreover, the § 3553(a) factors weigh strongly against granting compassionate release.

 Before granting a sentence reduction under the First Step Act, the Court must consider the

 § 3553(a) factors, which include the nature and circumstances of a defendant’s offenses, the

 seriousness of the offenses and the need to promote respect for the law, and the need to protect the

 public from further crimes by the defendant. Powers has a notably lengthy and violent criminal

 history. His arrests date back to a 1977 arrest for violating a knife ordinance. In 1987, he received

 his first adult conviction, for which he was sentenced for his role in a violent kidnapping of a

 woman. Since then, Powers has been convicted multiple times for crimes involving drugs, guns,

 domestic violence, and armed robbery, among other things. Throughout this time, Powers

 committed multiple parole and probation violations.

        The current offense for which Powers is incarcerated likewise involves serious violence.

 In the course of investigating Powers for his role in a heroin operation—of which Powers was the

 boss, overseeing seven distributors, three of which were his own children—law enforcement

 officials executed a warrant and found a loaded handgun, loaded semiautomatic, and ammunition

 in Powers’s home. An infant and woman were in the home. The seriousness of Powers’s offense

 is heightened by the volume of heroin distributed, the number of people who worked for Powers,

 and the reports that the distributors who worked for Powers carried firearms. The seriousness of

 Powers’s offense is reflected by the fact that, as an armed career criminal, Powers faced a fifteen-

 year minimum for his offense.

        Releasing Powers when he has served only roughly half of his sentence and has significant

 time left on his sentence—specifically, Powers has over six and a half years before his projected

 release date—would not promote respect for the law or protect the public from further crimes by

 Powers. Powers has demonstrated through his extensive and violent criminal history that he is a



                                                  5
Case 2:12-cr-20443-MAG-MAR ECF No. 291, PageID.1517 Filed 01/21/21 Page 6 of 6




 danger to the community. His record casts serious doubt on whether he would follow supervised

 release conditions or social distancing protocols. Further, it is worth noting that the facility at

 which Powers is incarcerated has maintained notably low COVID-19 case numbers throughout the

 pandemic. Currently, FPC Duluth has no confirmed inmate cases and only one confirmed staff

 case.4 For these reasons, the § 3553(a) factors weigh decidedly against granting Powers’s motion

 for a sentence reduction.

                                      III.   CONCLUSION

           For the reasons stated above, Powers’s motion for compassionate release (Dkt. 284) is

 denied.

           SO ORDERED.

 Dated: January 21, 2021                              s/Mark A. Goldsmith
        Detroit, Michigan                             MARK A. GOLDSMITH
                                                      United States District Judge


                                  CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on January 21, 2021.

                                                      s/Karri Sandusky
                                                      Case Manager




 4
     COVID-19 Cases (BOP): https://perma.cc/9PDD-8NGY.
                                                 6
